ALLOWANCE

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Joseph Carrier on 03/19/2021.

Claims 1-2, 4-8 and 10-20 have been amended to:

1.	(Currently Amended) A saddle riding vehicle comprising:
	a body frame having a head pipe and a pair of ly from the head pipe;
	an internal combustion engine mounted on the body frame below the pair of head 
	a fuel injection device for injecting a fuel into a combustion chamber of the internal combustion engine; and
	a high-pressure fuel pump mounted on a cylinder head cover of the internal combustion engine and driven by the internal combustion engine to feed the fuel from a fuel tank via fuel pipe 
has a cylinder axis erected relative to a horizontal plane;
	the cylinder head 
	the high-pressure fuel pump is configured to be driven by one of the intake-side camshaft and the exhaust-side camshaft, and is mounted to an upper surface of the [[a]] cylinder head cover that is inclined with respect to the upper surface of the cylinder head cover toward the other of the intake-side camshaft and the exhaust-side camshaft.

2.	(Currently Amended) The saddle riding vehicle as claimed in claim 1, wherein:
	the cylinder head 

4.	(Currently Amended) The saddle riding vehicle as claimed in claim 1, wherein the high-pressure fuel pump is disposed inside an outer edge of the cylinder head cover as viewed in a 

5.	(Currently Amended) The saddle riding vehicle as claimed in claim 4, wherein:
	a separate fuel supply passage is connected to a downstream side of the high-pressure fuel pipe to supply the fuel to the fuel injection device; and
	the high-pressure fuel pipe is routed to be disposed within a lateral width of the cylinder head cover
	
	
	
	

6.	(Currently Amended) The saddle riding vehicle as claimed in fuel pipe has flexibility.

7.	(Currently Amended) The saddle riding vehicle as claimed in claim 1, wherein:
	the fuel tank includes a low-pressure fuel pump for feeding the fuel from via a low-pressure fuel pipe;
	the low-pressure fuel pump has a fuel flow-out portion positioned on a lower wall of the fuel tank;
	the high-pressure fuel pump has a provided to opposedly face a mounting seat wall of the low-pressure fuel pump 
	the mounting seat wall of the high-pressure fuel pump is positioned forward of the mounting seat wall of the low-pressure fuel pump as viewed in a side view of a body of the vehicle.

8.	(Currently Amended) The saddle riding vehicle as claimed in claim 1, wherein:
	extend and rearwardly from the head pipe; and
	the high-pressure fuel pump is positioned between the pair of main frame members, and at least a portion pair of main frame members as viewed in a side view of a body of the vehicle.

10.	(Currently Amended) The saddle riding vehicle as claimed in claim 2, wherein the high-pressure fuel pump is disposed inside an outer edge of the cylinder head cover as viewed in a 

11.	(Currently Amended) The saddle riding vehicle as claimed in claim 3, wherein the high-pressure fuel pump is disposed inside an outer edge of the cylinder head cover as viewed in a 

12.	(Currently Amended) The saddle riding vehicle as claimed in fuel pipe has flexibility.

13.	(Currently Amended) The saddle riding vehicle as claimed in fuel pipe has flexibility.

14.	(Currently Amended) The saddle riding vehicle as claimed in claim 2, wherein:
the fuel from via a low-pressure fuel pipe;
	the low-pressure fuel pump has a fuel flow-out portion positioned on a lower wall of the fuel tank;
	the high-pressure fuel pump has a provided to opposedly face a mounting seat wall of the low-pressure fuel pump 
	the mounting seat wall of the high-pressure fuel pump is positioned forward of the mounting seat wall of the low-pressure fuel pump as viewed in a side view of a body of the vehicle.

15.	(Currently Amended) The saddle riding vehicle as claimed in claim 3, wherein:
	the fuel tank includes a low-pressure fuel pump for feeding the fuel from via a low-pressure fuel pipe;
	the low-pressure fuel pump has a fuel flow-out portion positioned on a lower wall of the fuel tank;
	the high-pressure fuel pump has a provided to opposedly face a mounting seat wall of the low-pressure fuel pump 
	the mounting seat wall of the high-pressure fuel pump is positioned forward of the mounting seat wall of the low-pressure fuel pump as viewed in a side view of a body of the vehicle.

16.	(Currently Amended) The saddle riding vehicle as claimed in claim 4, wherein:
	the fuel tank includes a low-pressure fuel pump for feeding the fuel from via a low-pressure fuel pipe;
	the low-pressure fuel pump has a fuel flow-out portion positioned on a lower wall of the fuel tank;
	the high-pressure fuel pump has a provided to opposedly face a mounting seat wall of the low-pressure fuel pump 
	the mounting seat wall of the high-pressure fuel pump is positioned forward of the mounting seat wall of the low-pressure fuel pump as viewed in a side view of a body of the vehicle.

17.	(Currently Amended) The saddle riding vehicle as claimed in claim 5, wherein:
	the fuel tank includes a low-pressure fuel pump for feeding the fuel from via a low-pressure fuel pipe;
	the low-pressure fuel pump has a fuel flow-out portion positioned on a lower wall of the fuel tank;
	the high-pressure fuel pump has a provided to opposedly face a mounting seat wall of the low-pressure fuel pump 
	the mounting seat wall of the high-pressure fuel pump is positioned forward of the mounting seat wall of the low-pressure fuel pump as viewed in a side view of a body of the vehicle.

18.	(Currently Amended) The saddle riding vehicle as claimed in claim 2, wherein:
	extend and rearwardly from the head pipe; and
	the high-pressure fuel pump is positioned between the pair of main frame members, and at least a portion pair of main frame members as viewed in a side view of a body of the vehicle.

19.	(Currently Amended) The saddle riding vehicle as claimed in claim 3, wherein:
	extend and rearwardly from the head pipe; and
	the high-pressure fuel pump is positioned between the pair of main frame members, and at least a portion pair of main frame members as viewed in a side view of a body of the vehicle.

20.	(Currently Amended) The saddle riding vehicle as claimed in claim 4, wherein:
	extend and rearwardly from the head pipe; and
	the high-pressure fuel pump is positioned between the pair of main frame portion pair of main frame members as viewed in a side view of a body of the vehicle.

Reasons for Allowance
Claims 1-20 are allowed in view of the Examiner’s Amendment above.
The following is an examiner’s statement of reasons for allowance:
The prior art of record does not anticipate nor fairly render obvious the combination set forth in the independent claim. In particular the prior art does not teach wherein the high-pressure fuel pump is configured to be driven by one of the intake-side camshaft and the exhaust-side camshaft, and is mounted to an upper surface of the cylinder head cover in an attitude that is inclined with respect to the upper surface of the cylinder head cover toward the other of the intake-side camshaft and the exhaust-side camshaft in combination with the other claim limitations.
The closest prior art of record concerning the general saddle riding vehicle configuration is that of JP 2008163756 (Harada), such that Harada teaches most of the claim limitations, including wherein the high-pressure fuel pump is configured to be driven by one of the intake-side camshaft and the exhaust-side camshaft, and is mounted to an upper surface of the cylinder head cover. However, the high-pressure fuel pump per Harada is not inclined in the manner claimed [e.g., the high-pressure fuel pump per Harada is not such that the high-pressure fuel pump is mounted in an attitude that is inclined toward the other of the intake-side camshaft and the exhaust-side camshaft]; [e.g., the high-pressure fuel pump per Harada is such that the high-pressure fuel pump is aligned with the intake (or exhaust) camshaft that drives the high-pressure fuel pump, and such that the high-pressure fuel pump is not inclined toward the other of the intake (or exhaust) camshaft].
The closest prior art of record concerning the provision of mounting a fuel pump of a saddle riding vehicle in an attitude that is inclined is that of US 8801039 (Karube), such that the fuel pump per Karube is inclined to enhance the degree of freedom in the shape of a fuel tank of the saddle riding vehicle [e.g., by saving space]. However, the fuel pump per Karube does not reasonably correspond to high-pressure fuel pump claimed, such that the fuel pump per Karube is not mounted to the cylinder head/cylinder head cover of the internal combustion engine, nor is the fuel pump per Karube configured to be driven by one of the intake-side camshaft and the exhaust-side camshaft [e.g., the fuel pump per Karube corresponds to the low-pressure fuel pump per applicant’s disclosure (e.g., the fuel pump provided in the fuel tank of the saddle riding vehicle)].
As such, there is/are no motivation(s)/reason(s) that would lead one of ordinary skill in the art to modify the high-pressure fuel pump per Harada such that the high-pressure fuel pump is inclined with respect to the intake (or exhaust) camshaft(s), and furthermore, such modification would involve more than just routine skill in the art, since modifying the high-pressure fuel pump inclination per Harada would further involve modifying the camshaft(s), intake valve(s), exhaust valve(s), etc. of the cylinder head to be compatible with the inclined high-pressure fuel pump. For similar reasons, it is also not reasonable to suggest that one of ordinary skill would find the results of the claimed configuration predictable in view of the prior art teachings [e.g., for the sake of argument that inclining any/all pumps of a saddle riding vehicle would be desirable to save space (or considered predictable with respect to the result of space being saved), to do so to the high-pressure fuel pump per Harada would require modifying the fuel flow profile of the saddle riding vehicle via not only changing the attitude of the high-pressure fuel pump with respect to the cylinder head/cylinder head cover (e.g., further requiring a different mounting structure/configuration), but also via changing the cam(s)/camshaft(s), intake valve(s), exhaust valve(s), etc. of the cylinder head to ensure that the inclined high-pressure fuel pump is compatible with respect to the other components of the internal combustion engine (e.g., since the high-pressure fuel pump is driven via the intake (or exhaust) camshaft(s), the manner in which fuel is delivered via the high-pressure fuel pump will be affected by changing the position/attitude of the high-pressure fuel pump with respect to the other components of the internal combustion engine)].
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTHONY D TAYLOR JR whose telephone number is (469)295-9192. The examiner can normally be reached on Mon-Fri 9a-5p (central time).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lindsay Low can be reached on 571-272-1196. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ANTHONY DONALD TAYLOR JR./Examiner, Art Unit 3747                                                                                                                                                                                                        
/HUNG Q NGUYEN/Primary Examiner, Art Unit 3747